United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2614
                                 ___________

Jeffrey Alan Olson,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
David M. Duffy, Judge; Diana S.       *
Eagon, Judge; William R. Howard,      *      [UNPUBLISHED]
Judge; Marybeth Dorn, Referee; Mary *
Catherine Lauhead, Guardian Ad        *
Litem,                                *
                                      *
            Appellees,                *
                                      *
Kissoon, Clugg, Linder & Dittberner,  *
Ltd.,                                 *
                                      *
            Defendants.               *
                                 ___________

                         Submitted: December 4, 2000
                             Filed: December 7, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
       Jeffrey Olson appeals from the district court’s1 dismissal of his civil complaint
arising out of a child-custody proceeding. Upon de novo review of the record and the
parties’ submissions on appeal, see Springdale Educ. Ass’n v. Springdale Sch. Dist.,
133 F.3d 649, 651 (8th Cir. 1998) (Fed. R. Civ. P. 12(b)(6) dismissal); Lemonds v. St.
Louis County, 222 F.3d 488, 492 (8th Cir. 2000) (Fed. R. Civ. P. 12(b)(1) dismissal),
we affirm for the reasons stated in the district court’s order. See 8th Cir. R. 47B. We
also deny appellant’s motion on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.
                                          -2-